Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 1 of 6 PageID: 422




NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY




C.S., Individually and as a Class           Civil Action No. 19-964 (WJM)
Representative,                                      (Lead Docket)

                              Plaintiff,
v.

HEALTHPLUS SURGERY CENTER,
LLC, et al.,

                             Defendants.

LAUREN MARRERO and JULIO                   Civil Action No. 19-965 (WJM)
MARRERO,                                             (Consolidated)

                          Plaintiffs,


v.

HEALTHPLUS SURGERY CENTER,
LLC,

                            Defendant.


                                           Civil Action No 19-5906 (WJM)
DUANE WINLEY-DUNK, on her                            (Consolidated)
own behalf, and on behalf of those
similarly situated,

                           Plaintiff,      OPINION & ORDER


HEALTHPLUS SURGERY
CENTER, LLC,
                           Defendant.
    Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 2 of 6 PageID: 423



FALK, U.S.M.J.

         The above cases are consolidated putative class actions. The putative classes consist of

persons who were allegedly and potentially exposed to bloodborne pathogens including hepatitis

B, hepatitis C, and HIV as a result of the supposedly intentional, reckless, and/or negligent conduct

of Defendants that caused lapses in infection control in sterilization and cleaning of instruments at

the HealthPlus ambulatory surgery center in Saddle Brook, New Jersey between January 1, 2018

and September 7, 2018. As the parties know, there are several related cases pending in the New

Jersey Superior Court before the Honorable Rachelle L. Harz, J.S.C.

         Presently before the Court is Plaintiff’s motion for leave to file an amended complaint.

[ECF No. 25.] The motion is opposed. No oral argument is necessary. See Fed. R. Civ. P. 78(b).

For the reasons set forth herein, the motion is GRANTED.

I.       The Motion to Amend

         The basic gist of this case is stated in the opening paragraph. The original pleading in the

C.S. case is a state court pleading that named HealthPlus Surgery Center, LLC (at times, “HP”);

Yan Moshe (the owner/operator of HP); and Betty McCabe (HP’s administrator) as Defendants

and contained three counts: (1) Negligence; (2) Battery; and (3) “Malice.” The Complaint was

removed to federal court on January 23, 2019.

         A.     The Proposed Amendment1

         The proposed amended complaint seeks to add 11 defendants - some are individuals, and

some are companies. The amendment also refines and expands the claims. Specifically, Plaintiffs

allege that many of these proposed Defendants were allegedly involved in a referral scheme with

HealthPlus where Mr. Moshe and his sister would inappropriately and negligently refer patients,

without need, from NY-based, Moshe-controlled companies to HealthPlus. This referral scheme


1
  Plaintiff has submitted a proposed amended complaint along with the motion as is required by the
Local Rules (see L. Civ. R. 7.1(f)); however, it is not redlined, so it requires manual comparison of
the current operative pleading and the proposed amended complaint.
    Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 3 of 6 PageID: 424



allegedly resulted in substantial overbilling.

         The Amended Complaint also substantially reforms the causes of action. The pleading

expands from 3 counts and 3 defendants, including the somewhat confusingly labeled “Malice”

count, to 9 counts and approximately 15 defendants. The proposed amended complaint contains a

table of contents that reads as follows:

         COUNT ONE (Patient’s Claim for Negligence against HealthPlus, the Medical Director
         and the Nursing Director Defendants)
         COUNT TWO (Patient’s Claim for Negligence against Yan Moshe as Owner of
         HealthPlus)
         COUNT THREE (Patient’s Claim for Negligence against Citimedical NY, Citimed NJ,
         Premier, Pain as Related Entities)
         COUNT FOUR (Patient’s Claim for Direct Negligence against Yan Moshe)
         COUNT FIVE (Patient’s Claim for Negligence against the MRK Defendants)
         COUNT SIX (Patient’s Claim for Negligent Referral Against Regina Moshe, M.D. and
         Citimedical NY)
         COUNT SEVEN (Patient’s Claim for Negligent Against the Anesthesiologist Defendants)
         COUNT EIGHT (Spousal Claim for Negligence)
         COUNT NINE (Loss of Consortium)

(ECF No. 25-3, pp. 3-4.)

         B.     The Parties’ Arguments

         Defendants have only partial opposition to the motion to amend. They oppose: (1) the

addition of HealthPlus’s former nursing director, Corinne Lora; and (2) any aspect of the pleading

that contains negligence claims against Yan Moshe, HealthPlus’s owner. They claim that any

negligence claims against Moshe are futile, and that Ms. Lora did not work for HealthPlus at the

time of the alleged health infractions, and therefore, there is no basis to include her. 2

         Plaintiffs claim that they may bring negligence claims against Moshe under at least two

theories: (1) piercing the corporate veil; and (2) New Jersey’s “Participation Theory” – the

Participation Theory allows for claims of liability against individuals when “the corporation owed

a duty of care to the victim, the duty was delegated to an officer, and the officer breached the duty

of care by his conduct.” Saltiel v. GSI Consultants, Inc., 170 N.J. 297, 303 (2002).


2
 In their reply papers, Plaintiffs have dropped the request to include Ms. Lora as a Defendant.
(Pl.’s Reply Br. 13.) Thus, arguments relating to this point are moot.
 Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 4 of 6 PageID: 425



       Plaintiffs claim that they need a factual investigation into whether the corporate veil can be

pierced, but that upon information and belief, Moshe abused the corporate form of the company

and illicitly and inappropriately used the company in engaging in inappropriate billing and transfer

of patients, etc. They further contend that liability can be established under the Participation

Theory because HealthPlus owed a duty of care, it was delegated to Moshe, and he breached that

duty both in the way the alleged exposure to dangerous pathogens occurred, and in the way he

allegedly engaged in the supposed referral and billing scheme.

II.    Legal Standard

       A motion to amend should be granted unless the amendment is (1) unduly delayed or

prejudicial; (2) made in bad faith; (3) made with a dilatory motive; (4) the result of the failure to

cure previous deficiencies; or (5) futile. See Foman v. Davis, 371 U.S. 178, 182 (1962).

       Here, Defendant’s opposition is based on futility. Futility generally refers to the concept

that the proposed amendment would not survive a Rule 12(b)(6) motion, even assuming everything

in the proposed pleading is true. However, although Rule 15 futility closely tracks Rule 12(b)(6),

Rule 15 futility does not contemplate substantive motion practice on the merits of the claims. As it

has been described:

       If a proposed amendment is not clearly futile, then denial of leave to amend is improper.
       This does not require the parties to engage in the equivalent of substantive motion practice
       upon the proposed new claim or defense; [it] does require, however, that the newly asserted
       defense appear to be sufficiently well-grounded in fact or law that it is not a frivolous
       pursuit.

Harrison Beverage Co. v. Dribeck Importers, Inc., 133 F.R.D. 463, 468 (D.N.J.1990) (emphases

added) (citations omitted); see also 6 Wright, Miller & Kane Federal Practice and Procedure,

§1487 (2d ed. 1990). Effectively, this means that the proposed amendment must be “frivolous or

advance a claim or defense that is legally insufficient on its face . . . .” Marlowe Patent Holdings

LLC v. Dice Electronics, LLC, 293 F.R.D. 688, 695 (D.N.J. 2013).
 Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 5 of 6 PageID: 426



III.    Decision

        A futility-based opposition to a motion to amend is a limited inquiry. The Court is charged

with screening and eliminating patently frivolous claims -- e.g., a claim clearly barred by the

statute of limitations.

        Here, Defendants’ opposition papers are akin to a summary judgment motion. They

challenge, at length, the adequacy of the factual allegations necessary to support liability under

either a veil piercing or participation theory basis. This well-exceeds the scope of a Rule 15 motion

to amend. The amended pleading is 40 pages and contains a fair number of factual allegations on

the elements necessary to attempt to plead veil piercing or negligence-related claims. Whether

they are ultimately enough to prevail on a negligence theory against Mr. Moshe is unclear. But

whatever the case is, it well exceeds the scope of this motion. Everything in Plaintiff’s pleading

must be assumed to be true. On the other hand, Defendant’s opposition borders on not only calling

those facts into question, but resolving contested allegations approaching summary judgment. For

example, the opposition brief invites conclusions such as: “Mr. Moshe did not maintain an active

role in the supervision and management of the HealthPlus facility” (Opp’n Br. 22; quotes omitted);

and “Plaintiff’s allegation that Mr. Moshe . . . was actively involved in patient treatment is untrue

and undermined by a reading of Plaintiff’s own proposed Amended Complaint.” (Id.) These types

of “calls” could never be made in the context of Rule 15.

        As stated above, in practice the Rule 15 standard is less demanding than Rule 12(b)(6), see

Harrison Beverage, 133 F.R.D. at 468, since it doesn’t require the full exposition provided on an

actual motion to dismiss. Applying that standard to the proposed amended pleading, it is clear that

the motion to amend should be granted, and that the viability of any such claims may be tested
    Case 2:19-cv-00965-WJM-MF Document 42 Filed 10/14/20 Page 6 of 6 PageID: 427



pursuant to the standards of Federal Rule Civil Procedure 12(b)(6) or if necessary, Rule 56.3

                                      CONCLUSION

         For the reasons stated above, the motion to amend is GRANTED. Plaintiffs shall file their

amended pleading forthwith. Defendants are free to respond to the amended complaint in any

manner permitted by the Local and Federal Rules.



                                                      s/Mark Falk
                                                      MARK FALK
                                                      United States Magistrate Judge



DATED: October 14, 2020




3
  Defendants also rely on a slip order entered by a state court judge in a related case (Salcedo v.
HealthPlus) that declined to allow veil piercing claims against Mr. Moshe because the factual
allegations were deficient. However, this Order was not entered by Judge Harz, and is a two-
sentence typed entry on a proposed order that provides no underlying rationale for the decision.
While the decision may be absolutely correct in its context, it is not guided by Federal Rule 15,
limiting its persuasive value on this motion.
